Citation Nr: 0218632	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated 70 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from January 1966 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) 
stems from rating actions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The RO entered a 
decision in January 2001 which, in part, granted a 
temporary total rating disability rating, effective 
September 22, 1998, based on hospitalization in excess of 
21 days; thereafter, the schedular evaluation assigned for 
the veteran's PTSD was increased from 50 percent to 70 
percent disabling, effective January 1, 1999.


FINDING OF FACT

PTSD is manifested primarily by depression, agitation and 
threatening behavior, paranoid ideation, impaired 
concentration, and poor insight and judgment productive of 
total occupational and social impairment.


CONCLUSION OF LAW

A 100 percent rating for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 and 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran was hospitalized at a VA medical facility from 
September 1998 to November 1998.  Presenting complaints 
included restless sleep, depression, anger, and difficulty 
with authority.  During the veteran's hospital stay, 
adjustments were made in his psychotropic medications.  At 
his exit interview, he reported that there had not been 
much change in his level of depression.  However, he felt 
that medications were helpful in improving his isolation.  
His irritability had lessened.  Sleep problems appeared to 
have improved; nightmares had been reduced.  The diagnoses 
were PTSD and history of alcohol abuse.  The Global 
Assessment of Functioning (GAF) score assigned was 55.

A VA psychiatric examination was performed in February 
1999.  The veteran stated that he had not worked at all 
since 1994.  He indicated that he had been in frequent 
conflicts and confrontations with coworkers and 
supervisors.  He reported that he was stress-intolerant 
and resentful of criticism.  He experienced episodes of 
agitation when he was destructive of objects and sometimes 
threatening towards individuals.  "I just lose it.  I have 
to walk off the job or I could hurt somebody."  The 
veteran indicated that he was socially isolated.  He noted 
that he was persistently depressed and irritable.  

On mental status interview, the veteran was oriented in 
three spheres.  He was tense and irritable.  Speech 
production was sparse and nonspontaneous.  Mood was 
depressed.  Paranoid persecutory ideation was expressed, 
but not to a delusional degree.  Memory was intact.  
Concentration was at times impaired.  No cognitive deficit 
was discerned.  Insight was poor.  Judgment was 
compromised under stress.  The diagnoses were PTSD and 
depressive disorder with paranoid features secondary to 
PTSD.  The GAF was 48.  

The veteran was afforded a VA psychiatric examination in 
September 1999.  He remarked that PTSD had adversely 
impacted on his vocational functioning to the point that 
he had become unemployable.  He indicated that his work 
history had been unsteady due to problems getting along 
with others.  There had been as many as 13 jobs in one 
year.  His social interests varied between attending 
meetings of a veterans' service organization, yet also 
pursuing isolative leisure interests.  The diagnosis was 
PTSD, moderate.  The GAF was 50.  

Added to the record is a copy of a Social Security 
Administration (SSA) disability determination and 
transmittal.  The veteran had been found disabled, as of 
December 1997, according to SSA criteria.  The primary 
diagnosis was anxiety related disorders.  Medical records 
accompany the notice of the disability award.  Included 
among the medical records was a report from a private 
psychologist, dated in January 1999 and a May 1999 SSA 
disability assessment.  They are referenced below.

On mental status examination in January 1999, the veteran 
reported depression and noted that he always had 
difficulty completing work.  He indicated that his 
attention span was short.  He lost focus and was unable to 
be social with others.  He was found to be somewhat 
confused and had difficulty with word retrieval and 
problems and mental processing.  His stream of thought 
appeared to be affected as he was impoverished in his 
responses.  He was not spontaneous and had difficulty 
focusing.  It was reported that he was unable to sleep at 
night because of nightmares.  He experienced mood swings 
and difficulty getting along with others.  The diagnosis 
was adjustment disorder with mixed anxiety and depressed 
mood.  

In May 1999, the assessment was that the veteran was 
markedly limited in his ability to understand and remember 
detailed instructions, to maintain attention and 
concentration for extended periods, to complete a normal 
workday or normal workweek.  Further, he was markedly 
limited in his ability to maintain consistent pace, 
interact appropriately with the general public, to get 
along with coworkers, and maintain socially appropriate 
behavior.  The number of marked limitations rendered the 
veteran unable to function in any work setting, thus 
making him vocationally unemployable.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), which made several 
amendments to the law governing VA claims.  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to 
its duty-to-assist obligation.  It revised section 5103 to 
impose on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2002).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2002).  
Implementing regulations are now codified in the Code of 
Federal Regulations, including 38 C.F.R. §§ 3.102, 3.159 
and 3.326.

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board has considered both the 
old law and regulations pertaining to the VA's duty to 
assist, and the VCAA and the revised regulations and finds 
that the VCAA and the revised regulations are more 
favorable to the appellant as these expand the duty to 
assist.  Moreover, in Janssen v. Principi, 15 Vet. App. 
370 (2001), the Court noted that the VA's General Counsel 
had determined that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment.  
See VAOPGCPREC 11-2000 (Nov. 27, 2000).  Therefore, VCAA 
and the revised regulations will be applied in this case.  
Karnas, supra.  

By the March 2002 statement of the case provided the 
appellant, the RO discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the appellant of evidence needed to 
prevail on the claim(s).  Also, in a letter dated in 
September 2001, the RO specifically informed the veteran 
of the VCAA and its requirements and of what information 
he needed to provide in the event that there were 
outstanding private treatment records that VA needed to 
retrieve.  Further, he was advised that the RO would 
obtain VA medical records identified by the veteran.  
Accordingly, the statutory and regulatory requirement that 
VA notify a claimant as to what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will 
be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Pertinent postservice medical records have been associated 
with the record, and the appellant has undergone 
examination in connection with the claim on appeal.  
Significantly, he has not identified any additional 
existing evidence that is necessary for a fair 
adjudication of his claim that has not been obtained.  

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  
Adjudication of this appeal, without referral to the RO 
for further consideration under the new law and 
regulations, poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as 
can be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

Under the general rating formula for the evaluation of 
mental disorders, (PTSD) will be rated as follows:


Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.-70 percent

38 C.F.R. § 4.130, Diagnostic Code (9411).

The evidence shows that the veteran's PTSD is 
characterized by ongoing depression.  The veteran is an 
isolative individual, with poor social functioning.  PTSD 
has resulted in a pattern of threatening behavior that has 
led to confrontations with coworkers and supervisors and 
an unstable work record.  The veteran presents a 
persistent danger of hurting others.  His maladaptive 
pattern of behavior in the work place has severely 
impaired occupational functioning.  Although he does not 
have persistent delusions or hallucinations, he does 
experience considerable paranoia.  Further, although his 
thought processes are not grossly impaired, he has 
demonstrated significant problems with concentration and 
speech production.  He also has considerable problems with 
judgment and insight.  Resolving the benefit of the doubt 
in the appellant's favor, the Board believes that the 
disability picture from PTSD more nearly approximates the 
criteria for assignment of a 100 percent schedular rating.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  


ORDER

A 100 percent rating for PTSD is granted, subject to 
governing criteria pertaining to the payment of monetary 
awards.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

